Duckworth, Chief Justice.
The petitioner alleging that the employer-employee contractual relationship terminated October 27, 1967, and the non-competitive restrictive covenant not to compete for a 6 months period upon termination of employment has likewise expired, the question of whether or not the trial court should have granted an injunction has become moot, and this court would not perform any useful function in reversing the trial court since no injunctive relief could now be granted. See Abernathy v. Dorsey, 189 Ga. 72 (5 SE2d 39); Richmond County Bus. Assn. v. Richmond County, 222 Ga. 772 (152 SE2d 738); and cases cited in these cases. Accordingly, the appeal is

Dismissed.


All the Justices concur.

Mahoney, Hadlow, Chambers & Adams, William H. Adams, III, Guy 0. Farmer, Gerald Bard Tjofiat, William T. Darby, Paul W. Calhoun, Jr., for appellant.
Allen & Edenfield, James B. Franklin, for appellees.